Citation Nr: 1613976	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  15-06 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the residuals of ischemic strokes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1967 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2016, the Veteran and his wife had a personal hearing regarding this issue with the undersigned VLJ.


FINDING OF FACT

The Veteran's stroke resulted from herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection are met for the residuals of ischemic strokes.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2015). 

The Veteran alleges that his two ischemic strokes, both in May 2007, are a result of herbicide exposure in service.  The Veteran was stationed in Thailand during the Vietnam Era, and his exposure to herbicides has been conceded.  

Strokes are not listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents, including Agent Orange.  38 C.F.R. §§  3.309(e).  However, the Institute of Medicine's "Veterans and Agent Orange-Update 2012" reported that there was some suggested evidence of an association between exposures and stroke.

In October 2013, Dr. T. referred to this updated report, and opined that it was as likely as not that the Veteran's stroke were related to his exposure in service.  She noted that his lack of a family history for strokes or atherosclerotic disease, and lack of exposure to cigarette smoke for many years, bolstered her opinion.

In May 2014, a VA examiner, Dr. O., also referred to this updated report, when opining that it was at least as likely as not that strokes were related to service.  

In March 2016, Dr. L. provided a detailed opinion wherein he found it more likely than not that herbicide exposure resulted in the Veteran's strokes.  He noted he reviewed the Veteran's medical records as well as records of the Veteran's family, after which he declared the Veteran's family was relatively healthy, and that the Veteran was an outlier with early development of cardiovascular disease.  He indicated that earlier reports containing positive family history, produced by a doctor under his supervision, were erroneous, and that these are the only reports that contain evidence of a family history.  Because his family's history was noncontributory, Dr. L. opined that strokes were a result of herbicide exposure.

The record contains a negative medical opinion, however, it is outweighed by the evidence showing a relationship.  Accordingly, service connection for the residuals of ischemic stroke is granted.
ORDER

Service connection is granted for the residuals of ischemic strokes.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


